Citation Nr: 1740325	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  15-19 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from June 1951 to June 1953.  He died in June 2003.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In a February 2016 decision, the Board reopened and remanded the appellant's claim of service connection for the cause of the Veteran's death.  In November 2016, the claim was again remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a December 2016 supplemental statement of the case (SSOC).  The VA claims file has been returned to the Board for further appellate proceedings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The cause of the Veteran's death in June 2003 was pneumonia with sepsis secondary to severe, rapidly progressing dementia/Alzheimer's type, disabilities which were not causally related to his active service or any incident therein.




CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.312, 3.1600 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Regarding VA's duty to assist, the RO attempted to obtain the Veteran's complete service treatment records (STRs) from the National Personnel Records Center (NPRC).  Significantly, the RO was notified that some of these records were destroyed in a fire at that facility.  The Board finds that reasonable efforts have been made to assist the appellant in obtaining evidence necessary to substantiate the claim being decided herein, including efforts to obtain service records that were apparently destroyed in the NPRC fire.  The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the United States Court of Appeals for the Federal Circuit elaborated on VA's responsibility to obtain a veteran's service records.  The Board finds, however, that in light of evidence that some of the Veteran's records were destroyed in a fire, there is no reasonable possibility that the missing records may be located or recovered and thus no useful purpose would be served in remanding this matter for more development.
Pursuant to the November 2016 Board Remand, a VA addendum opinion was obtained in December 2016 as to the matter of service connection for the cause of the Veteran's death.  The opinion provided by the VA examiner reflect that he thoroughly reviewed the Veteran's past medical history, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the December 2016 VA addendum opinion is sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the pending claim has been met.  38 C.F.R. § 3.159(c)(4).

Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II. Analysis

The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

As has been explained above, some of the Veteran's service records were lost in a fire at the NPRC.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the appellant's claim has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

In this matter, the Veteran died in June 2003, and his Certificate of Death indicates that the immediate cause of his death was pneumonia with sepsis due to or as a consequence of severe, rapidly progressing dementia/Alzheimer's type.  Coronary artery disease was also listed as a condition contributing to death, but not resulting in the underlying cause of death.  The Board notes that the Veteran was service-connected for chronic bilateral otitis media, nonsupprative with defective bilateral hearing, and bilateral tinnitus aurium at the time of his death.  He was not service-connected for a traumatic brain injury (TBI) during his lifetime.

The appellant argues the Veteran suffered from dementia, Alzheimer's type, as a result of a TBI incurred during his military service.  See, e.g., the appellant's statements dated August 2014 and March 2017.  For the reasons set forth below, the Board finds that the service connection for the cause of the Veteran's death is not warranted.

As indicated above, the Veteran served on active duty from June 1951 to June 1953.  Service in the Republic of Korea was indicated by the record.  His June 1953 separation examination indicated that he sustained a left ear injury from an artillery blast while on duty in Korea, resulting in a loss of hearing acuity and persistent tinnitus.

In September 1962, the Veteran filed a claim of entitlement to service connection for a blast injury with permanent 8th nerve defect (left) with tinnitus.  In a November 1962 statement, he asserted that he sustained a blast injury during service, which resulted in a traumatic nerve injury to the left auricular nerve as well as tinnitus.

The Veteran was afforded a VA examination in January 1963 at which time he was diagnosed with otitis media, chronic bilateral non-suppurative, acoustic trauma of the left ear, partial deafness of the left ear, and constant tinnitus.  Another VA examination was conducted in June 1968 at which time it was noted that the Veteran's hearing loss was worsening; he denied aural vertigo.

Private treatment records dated over sixteen years later, in January 1985, documented the Veteran's report of persistent episodic vertigo.  It was noted that a computerized tomography (CT) scan, conducted in 1983 for "unrelated problems," was normal.  See the private treatment records dated January 1985.  Electronystagmography (ENG) testing conducted in February 1985 showed some evidence of vestibular impairment with hypoactivity of the left preponderance or hyperactivity of the right.  Treatment records dated in February 1985 indicated that the Veteran may have early Meniere's disease.  The Veteran's complaints of vertigo were repeatedly noted in his treatment records throughout 1985.

In January 1989, the Veteran filed a claim of entitlement to service connection for vertigo and Meniere's disease, which he asserted were due to his in-service blast injury.  An August 1989 VA examination report documented the Veteran's reported 13 year history of tinnitus and vertigo.  He was diagnosed with Meniere's syndrome, left ear, status-post blast injury to same ear in 1953.  The examiner opined that the Veteran's Meniere's syndrome "may be related to the previous injury."  The Veteran's claims of service connection for vertigo and Meniere's disease were denied in a September 1989 rating decision.

In March 1999, the Veteran asserted that he had sustained a cerebral concussion as due to his in-service blast injury.  His claim was denied in June 1999.

A VA medical opinion was obtained in March 2015 as to the appellant's contentions of entitlement to service connection for the cause of the Veteran's death.  The March 2015 VA examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that, after a review of the medical records, there was no objective evidence that the Veteran sustained a TBI following an artillery blast while in service.  Therefore, the examiner concluded that the Veteran's cause of death was not related to events that occurred during his military service, to include the claimed TBI.

In the February 2016 decision, the Board determined that the March 2015 VA examiner did not appear to fully consider the appellant's contentions that the Veteran had residuals of blast injury and acoustic trauma, concussive force trauma, cerebral concussion, and Meniere's syndrome that caused the Veteran's death resulting from the condition of dementia/Alzheimer's type.  As such, the matter was remanded in order to obtain a new VA medical opinion.

Thereafter, a VA medical opinion was obtained in August 2016 at which time the examiner determined it is less likely as not (i.e., less than 50 percent probability) that any principal or contributory cause of the Veteran's death had onset during, or is otherwise related to an injury, disease, or event that occurred during his active military service, including any alleged residuals of blast injury, acoustic trauma, concussive force trauma, and/or cerebral concussion.  In support of his opinion, the examiner noted that the Veteran died of pneumonia with sepsis due to rapidly progressing dementia (Alzheimer's type).  He stated that the weight of medical literature does not allow the creation of a causal nexus between this cause of death and any alleged residuals of blast injury, acoustic trauma, concussive force trauma, and/or cerebral concussion.  He further indicated that pneumonia is an infectious process and unrelated to the specified residuals.  However, the examiner did not explain why the Veteran's in-service injuries are unrelated to dementia/ Alzheimer's Type as requested by the February 2016 remand.  The Board therefore again remanded the matter for a VA addendum opinion.

Pursuant to the November 2016 Board Remand, a VA addendum opinion was obtained in December 2016.  The examiner, a neurologist, reviewed the Veteran's medical history, as well as pertinent medical literature, and noted, "in reviewing his records and reports of the blast in service, it does not ever report[] symptoms beyond hearing ear issues.  There was no reported altered awareness, feeling dazed, headaches, confusion."  The examiner explained, "[a] blast injury within itself does not necessarily [cause] a TBI, and loss of hearing would only support local damage to that ear and not necessarily a 'brain' problem.  In short, I do not see, based on the evidence reviewed, that he has evidence of a TBI."  The examiner noted that there was some documentation of post-service tremors, vertigo and zig zag lines in vision, but none of these symptoms are necessarily evidence of a prior TBI.  The examiner continued, 

Additionally, the link between TBI and dementia has been documented, but in individual cases the causal link is speculative.  Brain autopsy may reflect changes consistent with a 'chronic traumatic encephalopathy' but without this finding, again the link between TBI and dementia is speculative.  Also, dementia does not cause someone to die, it can lead to aspiration pneumonia and subsequent sepsis, however this is a common way that elderly people die and again is not specific to dementia.  Therefore, in conclusion, based on the evidence I think it is less likely than not the Veteran had a TBI.  If he did have a TBI it would be speculative in his specific case to assume it was the cause of his dementia, and lastly I do not believe that dementia is a cause of aspiration pneumonia and sepsis.

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board recognizes that the Veteran was a general medicine practitioner and filed statements indicating that he suffered from vertigo, Meniere's disease, and a cerebral concussion as a result of his in-service blast injury, as noted above.  Crucially, the Veteran's contentions were contradicted by the December 2016 VA examiner who concluded that the Veteran's death was not etiologically related to his military service to include an in-service blast injury.  Moreover, the Veteran's statements do not address the crucial question in the pending appeal; specifically, whether the dementia/Alzheimer's type, which contributed to his death, was caused or aggravated by the in-service blast injury.

The findings of the December 2016 VA examiner were thoroughly explained and fully supported by the evidence of record, as well as the pertinent medical literature.  To this end, the Board notes that the December 2016 medical opinion was based on a review of the record, including the lay statements and evidence submitted by the Veteran, and the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record.  The Board therefore places significant weight on the findings of the December 2016 VA examiner.  See Nieves-Rodriguez, supra; see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Accordingly, the Board finds that the competent medical evidence demonstrating the absence of nexus between the Veteran's death and his active duty service.

The appellant has not produced a medical opinion to contradict the conclusions set forth in the December 2016 VA medical opinion.  As was explained in the VCAA section above, the appellant has been afforded ample opportunity to present competent medical evidence in support of her cause of death claim.  She has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, the December 2016 VA medical opinion stands unchallenged as competent evidence on this crucial question of nexus.

The Board has carefully considered the contentions of the appellant that the Veteran's death was caused by his military service.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4.  In this case, the appellant's assertions as to etiology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Questions of competency notwithstanding, the appellant's lay theory regarding the cause of the Veteran's death is contradicted by the conclusion of the December 2016 VA examiner who specifically considered the appellant's contentions in rendering his negative opinion.  The Board finds the specific, reasoned opinion of the trained neurologist who conducted the December 2016 VA addendum opinion to be of greater probative weight than the more general lay assertions of the appellant.

In sum, the preponderance of the competent and probative evidence is against a finding of service connection for the cause of the Veteran's death.  Accordingly, the claim is denied.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


